                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     GALINA ARLOV,                                       Case No. 19-cv-00983-JD
                                                        Plaintiff,
                                   6
                                                                                             ORDER RE COMPLAINT AND
                                                  v.                                         MOTION FOR TRO AND
                                   7
                                                                                             PRELIMINARY INJUNCTION
                                   8     LAKE COUNTY CALIFORNIA, et al.,
                                                                                             Re: Dkt. Nos. 1, 7
                                                        Defendants.
                                   9

                                  10

                                  11          In light of pro se plaintiff Galina Arlov’s request to proceed in forma pauperis, service of

                                  12   the complaint was deferred pending a review under 28 U.S.C. Section 1915(e)(2), which requires
Northern District of California
 United States District Court




                                  13   dismissal of the action if it “fails to state a claim on which relief may be granted.” Dkt. No. 6.

                                  14   Arlov also filed a motion for a temporary restraining order and preliminary injunction. Dkt. No. 7.

                                  15   Neither the complaint nor the motion will go forward at this stage.

                                  16          The complaint fails to contain a short and plain statement of the claim showing that

                                  17   plaintiff is entitled to relief, as required by Federal Rule of Civil Procedure 8. A complaint must

                                  18   allege facts sufficient to state a plausible claim. That means it must contain “enough facts to state

                                  19   a claim . . . that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A

                                  20   claim is plausible on its face if, accepting all factual allegations as true and construing them in the

                                  21   light most favorable to the plaintiff, the Court can reasonably infer that the defendant is liable for

                                  22   the misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                  23          The complaint names as a defendant Susan Marlowe, an alleged guardian in Lake County,

                                  24   California, who appears to control an apartment in New York City in which Arlov resides with her

                                  25   children. Dkt. No. 1 at 2, 5. Arlov takes issue with the guardian’s actions but never alleges any

                                  26   legal claim. She alleges “discrimination” and a “violation of civil rights” by Lake County officials

                                  27   but does not cite any state or federal law, or allege facts showing what Marlowe has done that

                                  28   violates the law. Id. at 4-5. She says a Lake County public guardian was “negligent” towards her
                                   1   mother and “abusive” towards her children but does not provide any facts to support those claims.

                                   2   Id. All she proffers is that the guardian is threatening eviction. But eviction-related claims are

                                   3   typically heard in state court, and Arlov has not alleged any facts plausibly showing that the

                                   4   threatened eviction was unlawful.

                                   5          Even construed liberally in light of Arlov’s pro se status, Hebbe v. Pliler, 627 F.3d 338,

                                   6   342 (9th Cir. 2010), the complaint cannot go forward under Rule 8. It is unclear based on the

                                   7   inchoate allegations what laws were allegedly violated and for what actions Marlowe is called to

                                   8   answer. In addition, while not formally named as a defendant, the complaint also appears to target

                                   9   the “Lake County California Superior Court.” Dkt. No. 1 at 4. But claims against state judicial

                                  10   officers and challenges to orders by state courts are generally not cognizable.

                                  11          Consequently, the complaint is dismissed without prejudice. Plaintiff may file an amended

                                  12   complaint by May 1, 2019. Failure to amend by that date will result in dismissal with prejudice
Northern District of California
 United States District Court




                                  13   under Federal Rule of Civil Procedure 41(b).

                                  14          In light of this dismissal, the motion for a TRO is terminated without prejudice. Plaintiff is

                                  15   advised that an amended complaint must be filed before any renewed motion for a TRO.

                                  16           IT IS SO ORDERED.

                                  17   Dated: April 10, 2019

                                  18
                                  19
                                                                                                     JAMES DONATO
                                  20                                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
